United States Court of Appeals
                       For the First Circuit


No. 16-1403

   LUCIA SALVATI, INDIVIDUALLY, AND AS THE ASSIGNEE OF ROBERT
   EASTON, AJAX INVESTMENT PARTNERS, LLC, LOVEJOY WHARF, LLC,
 BEVERLY WHARF, LLC, NORTH WASHINGTON WHARF, LLC, AND AB WHARF,
                              LLC,

                       Plaintiff, Appellant,

                                 v.

                    AMERICAN INSURANCE COMPANY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                     Barron, Stahl, and Lipez,
                          Circuit Judges.


     Donald R. Grady, Jr., with whom Frank J. Federico, Jr., Susan
E. Bochnak, and Sheff Law Offices, P.C. were on brief, for
appellant.
     Gregory P. Varga, with whom Linda L. Morkan, Jonathan E.
Small, and Robinson & Cole LLP were on brief, for appellee.


                           April 26, 2017
               LIPEZ, Circuit Judge.           In this insurance dispute, we

must decide whether the plaintiff in a wrongful death action, who

reached    a       settlement   with    the    defendants      and   their    primary

insurance carrier, can recover the amount exceeding the primary

policy limits from the defendants' excess insurer.                     The district

court concluded that the settlement agreement did not trigger the

excess policy because the agreement was not accompanied by a court

judgment. Hence, it granted the excess insurer's motion to dismiss

the plaintiff's claims under the policy.                    While we disagree with

the   district       court's    interpretation        of    the   pertinent    policy

language, we affirm the dismissal because the plaintiff has not

presented      a    plausible   argument       that   the    settlement     agreement

triggered the excess insurer's duty to indemnify.

                                          I.

A. The Accident

               On June 17, 2010, Gerardo Salvati died as a result of

injuries    he      sustained   while    doing    maintenance        work    for   Ajax

Management Partners, LLC at the Lovejoy Wharf building in Boston.

On that day, Mr. Salvati was asked to examine the condition of the

brick facade of the building.             While he was standing on a ladder

inspecting the building, a sizable chunk of brickwork came loose

and suddenly fell from the building, crashing into him and causing

him to fall to his death.              According to the operative complaint


                                        - 2 -
before the district court, the building had been in a state of

disrepair for years, and the owners of the property were aware

that the building's loose and decaying brickwork was in need of

repair.

            In    September    2011,   Gerardo    Salvati's   wife,    Lucia

(hereinafter referred to as "Salvati"), filed a lawsuit in Suffolk

County Superior Court, seeking damages for wrongful death and loss

of consortium individually and in her capacity as executrix of her

husband's estate.       The defendants in that action (the "Underlying

Defendants") were Robert Easton, Gerardo Salvati's supervisor at

the time of his death and the person holding the ladder when the

accident occurred, and a group of individuals and limited liability

companies who owned the building where the accident occurred.1           The

Underlying Defendants had two insurance policies: a primary policy

through Western World Insurance Company ("Western World") in the

amount of $1 million and an excess policy through the American

Insurance Company ("AIC") in the amount of $9 million (the "Excess

Policy").        The   Underlying   Defendants   informed   both   insurance

companies of Salvati's claims.




     1 The other defendants were Ajax Investment Partners, LLC,
Lovejoy Wharf, LLC, Beverly Wharf, LLC, North Washington Wharf,
LLC, and AB Wharf, LLC.    Because Ajax Management had workers'
compensation coverage, it was not a defendant in either the state
court wrongful death action or the instant litigation.

                                     - 3 -
            In October 2012, AIC informed the Underlying Defendants

that it would not defend them against, or indemnify them for

damages   from,   Salvati's   suit.2         AIC's   disavowal   of   coverage

effectively left the Underlying Defendants with only the primary

policy    from   Western   World.      The    Underlying   Defendants    thus

initially told Salvati that they were insured for only $1 million,

although Salvati later learned of the Excess Policy.             The parties

attempted mediation, during which Salvati requested damages in

excess of the primary insurance coverage, but within the coverage

amount of the Excess Policy.        Despite AIC's refusal to defend the

Underlying Defendants, a representative and an attorney from AIC

were present at the mediation sessions.              The parties failed to

reach an accord during mediation.        In November 2014, Salvati sent

a demand letter to AIC seeking payment under the Excess Policy,

but AIC once again refused to provide coverage.

B. The Settlement Agreement

            Salvati and the Underlying Defendants finally reached a

$6 million settlement agreement (the "Settlement Agreement") in

December 2014.     The Settlement Agreement has three key elements

relevant to this appeal.      First, as the district court observed,



     2 AIC explained that it was denying coverage because, inter
alia, the policy did not apply to liability stemming from an injury
to an employee of the insured party during the course of his
employment.

                                    - 4 -
it "provided for the total payment of $6,000,000 to Salvati."

Salvati v. Am. Ins. Co., No. 1:15-cv-13136-RWZ, slip op. at 2 (D.

Mass. Mar. 15, 2016) (Memorandum of Decision and Order).         Second,

in exchange for tendering the full $1 million of the Western World

primary insurance policy, the Agreement released both Western

World and the Underlying Defendants from any further liability.

Third, the Agreement assigned all rights previously held by the

Underlying Defendants against AIC to Salvati, allowing her to seek

recovery of the remaining $5 million from the Excess Policy.

However, the Agreement also stipulated that the settlement was not

contingent on the ultimate availability of the excess coverage,

and specified that the Underlying Defendants did not represent

that excess coverage was necessarily available.          Moreover, the

Underlying    Defendants   expressly   disclaimed   wrongdoing   in   the

Agreement.

             Pursuant to Massachusetts law, which requires court

approval of settlements of cases in which workers' compensation

benefits have been paid, see Mass. Gen. Laws ch. 152, § 15, the

Superior Court approved the Settlement Agreement, and the case was

dismissed with prejudice.

C. The Present Case

             In April 2015 Salvati, acting as the assignee of the

Underlying Defendants, filed a two-count complaint against AIC in


                                 - 5 -
Suffolk County Superior Court.             In Count I, she alleged that AIC

had breached its contract (i.e. the Excess Policy agreement) with

the Underlying Defendants by refusing to indemnify them for the

liability they had incurred through the Settlement Agreement.                  In

Count II, she sought a declaratory judgment that she was entitled

to collect the remainder of the settlement amount from AIC under

the Excess Policy.

             AIC removed the case to federal court and filed a motion

to dismiss, which the district court denied.               Meanwhile, Salvati

filed   an   amended      complaint   in    which   she   added    claims   under

Massachusetts       General   Laws    chapter    93A   (Count     III,   consumer

protection) and chapter 176D (Count IV, unfair and deceptive acts

in insurance), as well as two counts of professional negligence

based on AIC's failure to settle her claims against the insureds

(Counts V and VI).        AIC responded with a second motion to dismiss.

             The district court granted this motion, holding that the

amended complaint failed to state a cognizable claim for breach of

contract (Count I) and declaratory judgment (Count II).                  The court

reasoned that AIC's duty to indemnify could only be triggered when

the Underlying Defendants became legally obligated to pay Salvati.

Here, however, the Underlying Defendants had not incurred such an

obligation    "because      the   Underlying    Action    was   dismissed    with

prejudice     and    no    judgment    entered      against     the   Underlying


                                      - 6 -
Defendants, AIC's insured."     Moreover, the court noted that "AIC

was not a party to the underlying settlement and thus never agreed

or became contractually bound to pay the $5,000,000."        Salvati,

No. 1:15-cv-13136-RWZ, slip op. at 5.

          The court also concluded that, because AIC's obligation

to pay under the terms of the Excess Policy was a necessary

condition to the Chapter 93A consumer protection claim (Count IV)

and the professional negligence claims (Counts V and VI), it was

appropriate to dismiss those claims.     Finally, the court dismissed

Count III, which alleged a violation of Massachusetts General Laws

chapter 176D for failure to settle an insurance claim in which

liability has become reasonably clear, on the ground that Chapter

176D "provides no private cause of action and is enforceable only

by the commissioner of insurance."      Id. at 6 (quoting Metro. Prop.

& Cas. Ins. Co. v. Bos. Reg'l Physical Therapy, Inc., 538 F. Supp.

2d 338, 343 (D. Mass. 2008)).    On appeal, Salvati argues that the

district court erred in dismissing each of her claims.

                                 II.

          We review a district court's dismissal for failure to

state a claim de novo. Coll. Hill Props., LLC v. City of Worcester,

821 F.3d 193, 195 (1st Cir. 2016).         As this case comes to us

through diversity jurisdiction, we look to state law to determine

the substantive rules of decision.      See Erie R.R. Co. v. Tompkins,


                                - 7 -
304 U.S. 64, 78 (1938).             It is undisputed that Massachusetts law

applies     in     this    case.       The     insured    risk     was    located     in

Massachusetts,          and    the     underlying        accident        occurred     in

Massachusetts.          See Bushkin Assocs., Inc. v. Raytheon Co., 473

N.E.2d 662, 669 (Mass. 1985).

A. Count One: Breach of Contract

             We begin with the breach of contract claim because the

determination of AIC's contractual obligation will in turn affect

our review of most of the remaining claims.                 We review de novo the

district court's interpretation of the excess insurance contract.

See Valley Forge Ins. Co. v. Field, 670 F.3d 93, 97 (1st Cir.

2012).

             The    scope     of    coverage    is    determined    by     the    policy

language, Sanders v. Phoenix Ins. Co., 843 F.3d 37, 45 (1st Cir.

2016),     and,    in     construing    the    policy,    we   "consider      what    an

objectively       reasonable        insured,    reading     the    relevant       policy

language, would expect to be covered," Hazen Paper Co. v. U.S.

Fid.   &   Guar.     Co.,     555    N.E.2d    576,   583   (Mass.       1990).      Any

ambiguities in the policy's terms are resolved against the insurer.

Vickodil v. Lexington Ins. Co., 587 N.E.2d 777, 778 (Mass. 1992).

The insured, however, "generally bears the burden of proving that

a particular claim falls within a policy's coverage."                       Allmerica




                                         - 8 -
Fin. Corp. v. Certain Underwriters at Lloyd's, London, 871 N.E.2d

418, 425 (Mass. 2007).

      1. The Scope of AIC's Excess Policy

           The language at the heart of this dispute appears in the

primary indemnification provision of the Excess Policy, where AIC

agrees to "pay on behalf of any Insured those sums in excess of

the Primary Insurance that any Insured becomes legally obligated

to pay as damages."3    Salvati argues that AIC's duty to indemnify

the   Underlying   Defendants   was   triggered   when   the   Underlying

Defendants signed the Settlement Agreement, which "effectuate[d]

a full and complete settlement . . . in the amount of $6,000,000."

By failing to indemnify the Underlying Defendants (or her, as their

assignee), she thus claims, AIC breached its contract.

           AIC responds that its duty to indemnify was not triggered

by the Settlement Agreement because only a judgment can "legally

obligate[]" a party to pay "damages."      The district court agreed,

holding that "there was never any legal determination of liability"

because "no judgment entered against the Underlying Defendants,"

and thus AIC has no duty to indemnify the Underlying Defendants

(or Salvati) for the $5 million of the Settlement Agreement in

excess of Western World's payment.



      3Such damages also must be covered by primary insurance and
arise from an event occurring during the policy period.

                                 - 9 -
            Our own review of the indemnification language, in the

context   of   the   policy   as    a   whole,   leads   us   to   a   different

conclusion.     See Gen. Convention of New Jerusalem in U.S., Inc. v.

MacKenzie, 874 N.E.2d 1084, 1087 (Mass. 2007) ("The words of a

contract must be considered in the context of the entire contract

rather than in isolation.").         As we shall explain, multiple policy

provisions reveal that the requisite "legal obligat[ion]" to pay

"damages" can arise from either a court judgment or a settlement

agreement that is wholly contractual in nature.

            As a general matter -- and contrary to AIC's assertion

-- the term "damages" does not itself signify the need for a court

judgment.      Black's Law Dictionary defines "damages" as "[m]oney

claimed by, or ordered to be paid to, a person as compensation for

loss or injury."     Damages, Black's Law Dictionary (10th ed. 2014).

This definition does not require that a court, or any other formal

body, order the payment of such compensation.            Nor does the Excess

Policy set forth a more limited meaning of "damages"; the term is

not defined in the policy. Hence, we must look to other provisions

of the policy to determine whether "damages" resulting from a

settlement are within the scope of AIC's duty to indemnify.

            We find one clue in the Excess Policy's definition of

the term "Suit" as "a civil proceeding in which damages insured by

this policy are alleged."          This definition goes on to specify, in


                                     - 10 -
pertinent part, that such civil proceedings include arbitrations

and "[a]ny other alternative dispute resolution proceeding[s] in

which such damages are claimed."    Obligations to pay arising out

of an arbitration or alternative dispute resolution proceeding are

not judgments, but rather contractual obligations.        It is "a

general rule in the construction of a written instrument that the

same word occurring more than once is to be given the same meaning

unless a different meaning is demanded by the context."   Barilaro

v. Consol. Rail Corp., 876 F.2d 260, 265 n.10 (1st Cir. 1989)

(quoting Dana v. Wildey Sav. Bank, 2 N.E.2d 450, 453 (Mass. 1936)).

The policy's recognition that "damages" may be claimed in non-

judicial proceedings, therefore, contradicts AIC's position that

the term "damages" in the indemnification provision covers only

obligations to pay arising out of a judgment.

          Moreover, the way in which the word "settlement" is used

in the Excess Policy reinforces the view that AIC's duty to

indemnify may be triggered by a settlement, including one that is

not memorialized in a judgment.    The policy provides that, if the

limits of a primary insurance policy are reduced or exhausted "by

payments of judgments or settlements arising out of Occurrences,

our policy will apply in excess of such reduced or exhausted limit

of insurance."    Similarly, AIC's duty to defend is triggered

"[a]fter the applicable limits of insurance of Primary Insurance


                              - 11 -
and Other Insurance cease to apply because of exhaustion by the

payment of judgments or settlements."       Through the use of the word

"or," these provisions depict "judgments" and "settlements" as

alternatives; "settlements" are not presented as simply a subset

of "judgments."

             This understanding of the term "settlement" informs our

interpretation of another provision of the Excess Policy, the

condition that "settlement [by the insured] requires our prior

written authorization."4         Such a requirement of prior approval

makes sense only if settlements could trigger AIC's duty to

indemnify.    In light of the provision discussed above that frames

settlements and judgments as alternatives, settlements that are

not memorialized in a judgment must be included within the scope

of this requirement.

             Finally, the Excess Policy also requires the insured to

"[c]ooperate with [AIC] in the investigation or settlement of any

claim, or the defense of any insured against any Suit."             Again,

the   presentation    of   two    alternatives   --   a   "claim"   and   a

"Suit" -- is significant.         The policy appears to recognize that

the "settlement of [a] claim" may occur before a civil proceeding




      4According to the policy, this condition applies only in
jurisdictions where AIC cannot defend the insured against a suit.

                                   - 12 -
(a "Suit") has commenced.5               Any such settlement would not be

accompanied by the entry of a judgment.

                In sum, a close review of the terms of the Excess Policy

indicates that AIC's obligation to indemnify may be triggered by

the settlement of a claim that is not accompanied by a judgment.6

Hence, a settlement agreement that imposes upon the insured a

"legal[] obligat[ion] to pay" an amount in excess of the primary

insurance may meet the terms of the indemnification provision.

       2. The Applicability of the Excess Policy to the Settlement
       Agreement
                AIC contends that, even if the Underlying Defendants

could have become "legally obligated to pay . . . damages" through

a settlement, the agreement at issue here did not trigger AIC's

duty       to   indemnify   because   it    did   not    legally   obligate     the

Underlying       Defendants   to   pay     anything     beyond   the   $1   million



       5
       A similar distinction is made in another provision of the
policy, which gives AIC discretion to "a. [i]nvestigate any
Occurrence, claim or Suit; or b. [s]ettle any claim or Suit."
       6
       We dismiss out of hand AIC's contention that our precedent
dictates that the Excess Policy's language can be satisfied only
by a judgment. AIC cites Great American Insurance Co. v. Riso,
Inc. for the proposition that "the duty to indemnify is triggered
only 'when a judgment within the policy coverage is rendered
against [the] insured.'"     479 F.3d 158, 160 (1st Cir. 2007)
(emphasis omitted) (quoting Bos. Symphony Orchestra, Inc. v.
Commercial Union Ins. Co., 545 N.E.2d 1156, 1158 (Mass. 1989)).
Neither Great American Insurance Co. nor the Massachusetts case it
quotes addresses whether a settlement could satisfy the "legally
obligated to pay as damages" language.

                                      - 13 -
available through Western World's primary policy.          Although the

Settlement Agreement purported to create a "settlement . . . in

the amount of $6,000,0000," the only payment it required was a

check from Western World for $1 million.       The remaining value was

attributed to the assignment to Salvati "of all rights [the

Underlying Defendants] may have . . . with regard to the Excess

Liability Policy . . . issued by [AIC]."      Moreover, AIC points out

that the Settlement Agreement released the Underlying Defendants

from liability, and the parties agreed to dismissal of the suit,

precluding liability on the part of the Underlying Defendants.

Because the settlement did not obligate the Underlying Defendants

to pay a "sum in excess of the Primary Insurance," AIC contends,

the Agreement did not trigger AIC's indemnification liability.

Therefore, AIC did not breach its contract with the Underlying

Defendants by refusing to indemnify them.

           This   reading    reflects   the   plain   language     of   the

Settlement Agreement.       Salvati does not respond to this argument

in her briefs or, indeed, offer any theory to support a conclusion

that the Settlement Agreement imposes on the Underlying Defendants

a "legal[] obligat[ion] to pay" sufficient to trigger the Excess

Policy's   indemnification     provision.     Instead,   Salvati    simply

asserts that, because the primary policy was exhausted and $5

million of the $6 million settlement amount remains unpaid, AIC


                                  - 14 -
must pay that remaining amount. See Appellant's Brief ("App. Br.")

at   26   ("AIC   should   then    have     tendered   the   excess     amount    of

$5,000,000.00 to the insured, who would have paid that amount to

the Plaintiff.").

            Similarly,     without     explaining      how    they      support    a

"legal[]    obligat[ion],"        Salvati    also   sets     out    a   series    of

principles and facts concerning the obligations of excess insurers

generally and of AIC in this case.             She acknowledges that "[t]he

primary insurer must exhaust the full limits of its coverage before

an excess insurer can be required to contribute to a compromise

settlement or judgment."          App. Br. at 15; see 15 Couch on Ins.

§ 220:32 (3d ed. 2016) ("[I]t is only after the underlying primary

policy has been exhausted does [sic] the excess or umbrella

coverage kick in.").       And she correctly points out that "Western

World exhausted its policy limits [through] the settlement."                  App.

Br. at 26; see 15 Couch on Ins. § 220:32 ("[P]rimary coverage is

'exhausted' when the primary insurers pay their policy limits in

settlement or to satisfy a judgment against the insured.").

            She also argues that the scope of AIC's duty to indemnify

must be determined by the basis for the settlement, that is,

"'whether any portion of the settlement was made in compensation

for' the [Underlying Defendants'] acts, and if so, whether the

acts fell under [the excess] insurer's coverage."                  App. Br. at 16


                                     - 15 -
(quoting Home Ins. Co. v. St. Paul Fire & Marine Ins. Co., 229

F.3d 56, 66 (1st Cir. 2000)).         She asserts that "the entire

settlement was made in compensation for the acts of the Underlying

Defendants," and that those acts were covered by AIC's Excess

Policy.   App. Br. at 18.   She further claims that "the Settlement

Agreement was made in good faith and in reasonable anticipation of

liability."   App. Br. at 20; see, e.g., Twin City Fire Ins. Co. v.

Ohio Cas. Ins. Co., 480 F.3d 1254, 1261 (11th Cir. 2007) (noting

that an insurer is only bound by a settlement agreement "so long

as the settlement is covered, reasonable, and made in good faith").

           But even if the Settlement Agreement meets all of these

prerequisites,   this   compliance   does    not   demonstrate   how   the

Settlement Agreement "legally obligated" the Underlying Defendants

to pay her the $5 million she seeks to recover from AIC.         Nor does

Salvati argue that, in light of other policy language, the text of

the indemnification provision requires less than AIC suggests.

She does not contend that AIC somehow waived the right to rely on

that language, perhaps through its continued refusal to defend or

indemnify the Underlying Defendants.7       And she does not assert that




     7 Other jurisdictions, for example, have found that by
breaching its duty to defend the insured, an insurer waives the
right to rely on similar policy language. See, e.g., Twin City
Fire Ins. Co., 480 F.3d at 1261; Jones v. S. Marine & Aviation
Underwriters, Inc., 888 F.2d 358, 361 (5th Cir. 1989).

                               - 16 -
we should refuse to enforce the provision on policy grounds, or

that Massachusetts law does not require the strict enforcement of

such language.

            We do not mean to suggest that such arguments necessarily

would have succeeded.         But Salvati's failure to explain how the

Settlement Agreement triggered the Excess Policy's indemnification

provision leaves us without a rationale for finding that AIC's

refusal to indemnify constituted a breach of contract.                        We thus

affirm, on this different ground, the district court's decision to

dismiss Count I.

            We note, however, that this outcome was not inevitable.

A   settlement        structured   differently          could     have       met   the

requirements     of     the   Excess    Policy     by    creating        a   "legal[]

obligat[ion]" on the part of the Underlying Defendants.                      In fact,

it was possible to structure such a settlement while also achieving

the parties' apparent goal of shielding the Underlying Defendants

from direct exposure to liability.

            The Massachusetts Supreme Judicial Court has held that

in cases where an insurer such as AIC declined to settle a claim

for an amount within its policy limits, a settlement agreement

between the plaintiff and the insured that has been reduced to a

judgment may create a legal obligation that would satisfy an

insurance   policy's      requirements,     even    when    the    settlement      is


                                       - 17 -
accompanied by a separate agreement releasing the insured from

liability.       See Campione v. Wilson, 661 N.E.2d 658, 661-62 (Mass.

1996); see also Gray v. Grain Dealers Mut. Ins. Co., 871 F.2d 1128,

1131-33 (D.C. Cir. 1989) (release of insured from liability after

default judgment did not nullify the basis for assignment of

insured's cause of action against insurer).                   In Campione, the

parties entered into a settlement agreement and an agreement for

judgment contemporaneously with an assignment of claims and a

conditional       release    of    the    defendants   (contingent       on   their

cooperation with the plaintiffs' future lawsuit).8                 661 N.E.2d at

660.       Salvati could have pursued a similar arrangement here.9

               The difference between this approach and the Settlement

Agreement may seem technical, but it is significant.                In Campione,

the    judgment    entered    by    the    court   pursuant   to   the   parties'


       8
       Cognizant of the risk of collusion between the plaintiff
and the insured present in such arrangements, the Campione court
explained that "the risk of collusion in this case appears minimal
in view of the seriousness of the accident, the existence of
liability, and the probability that a fact finder will find that
damages exceeded any existing insurance coverage." 661 N.E.2d at
663.
       9
       Although this arrangement involves a judgment, we note that
there is no inconsistency between our comments here and our holding
in the previous section that a judgment is not required to satisfy
the policy language. There could be a settlement agreement, unlike
the agreement here, that by its terms meets the "legally obligated
to pay" requirement of the excess policy language, even in the
absence of a judgment. However, we take no position as to whether
the logic of Campione would apply to a settlement without a
judgment; Campione does not expressly resolve that issue.

                                         - 18 -
agreement imposed upon the insured a legal obligation to pay the

plaintiff. The court concluded that "the legal basis for the claim

against the insurer" did not "disappear[] when the insured became

insulated from liability due to a release or a covenant not to

execute."    661 N.E.2d at 662.     One commentator has explained the

rationale as follows:

     [i]f the plaintiff were to renege on its promise and
     attempt to collect the judgment from the insured rather
     than from the insurer, the insured would have a breach
     of contract claim against the plaintiff, but the
     plaintiff's promise [would] not [have] extinguish[ed]
     either the insured's responsibility for the plaintiff's
     damages or the underlying tort liability.

Douglas R. Richmond, The Consent Judgment Quandary of Insurance

Law, 48 Tort Trial & Ins. Prac. L.J. 537, 556 (2013).        But see

13-67 Corbin on Contracts § 67.14 (2016) (explaining that, where

a plaintiff breaches its promise and attempts to collect from the

released party, courts will generally consider the release to be

a discharge of liability).   In the case at hand, by contrast, the

Underlying Defendants never incurred any "legal[] obligat[ion],"

either through a contract or a judgment, to pay Salvati.          The

indemnification provision was not, therefore, triggered, and AIC's

refusal to indemnify the Underlying Defendants was not a breach of

contract.

            We recognize that AIC's denial of coverage has left

Salvati in a difficult position, and that our adherence to the


                                  - 19 -
terms of the Excess Policy may seem unforgiving.         We cannot,

however, rewrite the Settlement Agreement so that it triggers the

Excess Policy.     Nor can we rewrite the language of the Excess

Policy to cover the Settlement Agreement.     Consequently, we must

affirm the district court's dismissal of Count I.

B. Remaining Counts

            The district court dismissed four of Salvati's five

remaining counts after concluding that AIC's obligation to pay

under the Excess Policy was a necessary precondition of those

counts.    As explained above, while we disagree with the district

court's reasoning, we similarly find that Salvati has failed to

demonstrate that AIC is obligated to pay her under the Excess

Policy.    Accordingly, we affirm the district court’s dismissal of

Count II (declaratory judgment), Count IV (violation of Mass. Gen.

Laws ch. 93A), and Counts V and VI (professional negligence).

            The district court dismissed Salvati's final claim,

Count III, based on a different rationale, with which we agree.

Massachusetts General Laws chapter 176D, which prohibits unfair

and deceptive insurance practices, "provides no private cause of

action and is enforceable only by the commissioner of insurance."

Thorpe v. Mut. of Omaha Ins. Co., 984 F.2d 541, 544 n.1 (1st Cir.

1993).    When bringing a claim under Chapter 93A, which encompasses

unfair and deceptive insurance practices, a plaintiff may argue


                                - 20 -
that an insurer acted in violation of Chapter 176D.   However, "to

the extent that [the count] attempts to state an independent claim

for recovery under [C]hapter 176D, it must fail."      M. DeMatteo

Const. Co. v. Century Indem. Co., 182 F. Supp. 2d 146, 160 (D.

Mass. 2001).    We therefore affirm the district court's dismissal

of Count III.

                                III.

           Because appellant has failed to show that the Settlement

Agreement triggered AIC’s duty to indemnify, and because she may

not bring a claim under Chapter 176D, none of her causes of action

survive.   Accordingly, we affirm the district court's grant of

AIC's motion to dismiss the complaint.

           So ordered.

                    -Concurring Opinion Follows-




                               - 21 -
            STAHL, Circuit Judge, concurring.               While I join this

opinion, I write separately to express my concerns about its

potential ramifications.         It goes without saying that the typical

consumer    who     purchases    excess     insurance    expects     that    such

insurance will protect him or her in the event of a catastrophic

accident    where    liability    is     relatively   certain    and    where   a

potential judgment will likely exceed the primary coverage.                 Here,

the Underlying Defendants, recognizing the extent of Salvati's

claim, reasonably believed that their primary and excess insurance

policies would protect them.             Likewise, Salvati, having gained

knowledge    of     the   Defendants'      primary    and   excess     coverage,

knowledge in part gained through the excess carrier's presence

during the settlement discussions, reasonably believed that the

excess policy would cover the amount of the settlement that

exceeded    the     primary     policy    limit.        Notwithstanding      that

reasonable expectation, we now hold that the documents presented

to us on appeal, interpreted with the aid of fragmentary guidance

from Massachusetts courts, require us to find that this particular

settlement agreement did not trigger an obligation to indemnify

under the excess insurance policy.          While the opinion's parsing of

the relevant contractual terms is admirable, the end result lays

bare several troubling practical consequences that may ultimately

decrease the incentives for plaintiffs, defendants, and insurers


                                    - 22 -
to settle, which in turn may lead to more trials, higher costs,

and less effective excess insurance coverage.10

           My concerns stem from a hypothetical.               Think about a

case like this one, only where the settlement discussions occur

after this opinion's release.          Given our strict interpretation of

the   terms     of   the    Settlement    Agreement    and    the   Underlying

Defendants' excess insurance policy, it seems somewhat unrealistic

to expect future plaintiffs to settle their claims unless the

defendants either assume liability or the primary carrier throws

in its entire policy and the litigation continues towards a trial,

which should obviously implicate the excess carrier.                Of course,

it seems that this problem would not occur if the excess carrier

was the same carrier as the primary carrier.                 However, this is

likely not the case for many insureds.                See Scott M. Seaman &

Charlene       Kittredge,    Excess      Liability    Insurance:     Law     and

Litigation, 32 Tort & Ins. L.J. 653, 653-54 (1997) (observing that

"the importance of excess insurance and the role of excess insurers

as    active    participants    in     coverage   litigation     ha[s]     grown



      10See Campione v. Wilson, 661 N.E.2d 658, 663 (Mass. 1996)
(noting the importance of "giv[ing] effect to" heavily-negotiated
insurance settlements, especially where "the plaintiffs have
voluntarily assumed the burden of proving any claims that [an
underlying defendant] may have against [an excess insurer]," the
underlying defendant's "liability for the accident is reasonably
clear, the primary insurer has paid the full limits of its policy,
and damages are substantial").

                                      - 23 -
exponentially" due to a variety of factors, including the increased

issuance   of    "excess    insurance    contracts   as    commercial     and

professional     insureds    purchase   excess    coverage   as    part   of

comprehensive risk management programs," the "increased exposures

of the insureds" due to substantive legal changes, and the "high

monetary stakes" accompanying coverage disputes).

           Likewise,   it    appears    equally   unrealistic     to   expect

insured defendants to agree to assume liability with no assurance

that their excess policy would cover the portion of liability that

exceeds their primary coverage.          After all, defendants rely on

their   excess   insurance    policies,    and    eschew   assumptions     of

liability, because these policies "are risk-spreading devices.

They exist primarily because the stakes of liability to an insured

are greater than they are to the insurer, which can spread the

loss across all of its customers."         Trs. of the Univ. of Pa. v.

Lexington Ins. Co., 815 F.2d 890, 901 (3d Cir. 1987).              However,

the risk that an excess insurer might, as has occurred here, refuse

to cover means that an underlying defendant, facing the potential

of millions of dollars in liability and having purchased insurance

precisely to avoid the type of potential liability in question,

will push for a result that is similar to what occurred here: a

settlement that includes a release of liability or a covenant not




                                  - 24 -
to execute, and an assignment of rights to sue on the excess policy

to the plaintiff.11

            Simply put, I am concerned that parties will be less

likely to agree to settlements in disputes where the primary

coverage is clearly inadequate.        This outcome "run[s] counter to

the well-accepted public policy favoring settlement of insurance

disputes"   and   could   create    other   "perverse   incentives"   for

insurers, such as "encouraging [them] to disclaim their duties to

defend" and, subsequent to this, their duty to indemnify.             IMG

Worldwide, Inc. v. Westchester Fire Ins. Co., 572 F. App'x 402,

411-12 (6th Cir. 2014); see also 1 Barry R. Ostrager & Thomas R.

Newman, Handbook on Ins. Coverage Disputes, § 6.03[b] (16th Ed.

2013) (noting that "the insured, having purchased both primary and

excess coverage, cannot be abandoned by its insurers" (citing

Hocker v. N.H. Ins. Co., 922 F.2d 1476 (10th Cir. 1991))).

            To that end, many courts impose a duty to defend on

excess carriers when the potential scope of liability plainly




     11 These types of settlements are not only attractive cost-
saving options for litigants, but frequently necessary ones in
cases where, like this one, an insurance carrier abandons its
insured or its insured's assignee. See, e.g., Foremost Cty. Mut.
Ins. Co. v. Home Indem. Co., 897 F.2d 754, 759 (5th Cir. 1990)
(noting that in situations where the insurer has refused to provide
coverage and refused to participate in the defense of the insured,
"the insured often can protect himself only with a covenant not to
execute").

                                   - 25 -
exceeds the limits of the primary policy.12       Likewise, other

jurisdictions have held that an insurer waives its right to rely

on language in an insurance contract that limits the scope of an

insured's coverage when the insurer breaches its duty to defend.13



     12 See, e.g., Metlife Capital Corp. v. Westchester Fire Ins.
Co., 224 F. Supp. 2d 374, 388 (D.P.R. 2002) ("[I]n circumstances
where the claim against the insured equals an amount exceeding the
primary policy limits, the excess insurer's duty to defend may
also be triggered."); Royal Ins. Co. of Am. v. Reliance Ins. Co.,
140 F. Supp. 2d 609, 618 (D.S.C. 2001) (holding that a prayer for
relief that clearly implicated excess policy limits triggered an
excess carrier's duty to defend); Phico Ins. Co. v. Aetna Cas. &
Sur. Co. of Am., 93 F. Supp. 2d 982, 993-94 (S.D. Ind. 2000)
(concluding that an excess insurer owed a duty to its insured once
the excess insurer understood that the primary policy would be
exhausted); Am. Motorists Ins. Co. v. Trane Co., 544 F. Supp. 669,
692 (W.D. Wis. 1982), aff'd, 718 F.2d 842 (7th Cir. 1983) (stating
that "if the claim against the insured exceeds the monetary limits
set by the underlying insurer, the excess insurer's duty to defend
is usually activated, even if the underlying insurer undertakes
the defense as well"); cf. House of Clean, Inc. v. St. Paul Fire
& Marine Ins. Co., 775 F. Supp. 2d 302, 306-07 (D. Mass. 2011)
(finding that a primary insurer breached its duty to defend because
it was on notice that the potential scope of liability would fall
within the applicable policy but nonetheless failed to defend the
insured).
     13See, e.g., Twin City Fire Ins. Co. v. Ohio Cas. Ins. Co.,
480 F.3d 1254, 1260-61 (11th Cir. 2007) (stating that an insurance
contract's "'legally obligated to pay' language does not block an
otherwise valid coverage obligation when an insurer refuses to
defend the insured and the injured party enters into a reasonable
and good faith settlement that precludes proceeding against the
insured" (citing Liberty Mut. Ins. Co. v. Wheelwright Trucking
Co., 851 So.2d 466, 490 (Ala. 2002))); Jones v. S. Marine &
Aviation Underwriters, Inc., 888 F.2d 358, 361 (5th Cir. 1989)
(noting that an insurer may waive the right to rely on the "legally
obligated to pay" language contained in the applicable insurance
policy once the insurer breaches its defense obligation to an
insured).

                              - 26 -
            Judge Lipez's fine opinion alludes to both of these

doctrines, but I wish to make my own views more explicit.            Our

holding today rightly emphasizes the importance placed on the plain

language    of   insurance   contracts     and   settlement   agreements.

However, we must not ignore the unique purpose of excess insurance

coverage: "to protect the insured against the risk of costs

exceeding the limits of primary coverage."         Pac. Emp'rs Ins. Co.

v. Travelers Cas. & Sur. Co., 136 F. Supp. 3d 211, 219 (D. Conn.

2015) (emphasis added).      Because an excess carrier may otherwise

shirk its responsibilities to its insureds if it is allowed to

rely on the terms of a settlement agreement with impunity, courts

should interpret the duty to defend broadly (at least when a

plaintiff      and   underlying   defendant      reach   a    good-faith,

collusion-free settlement that exhausts the primary carrier's

coverage).14     See Metlife Capital Corp., 224 F. Supp. 2d at 388

(stating that "[t]he duty to defend arises when the possibility




     14 Of course, the dangers of possible collusion between the
insured, the primary insurance carrier, and the plaintiff means
that courts must always take steps to ensure that settlements are
reached in good faith. See Campione, 661 N.E.2d at 663 (stating
that Massachusetts courts "do not ignore the risk that, when a
prejudgment settlement is combined with a release and covenant not
to execute in favor of the tortfeasor, collusion may exist between
the injured party and the tortfeasor"). However, these concerns
are mitigated in this case because AIC participated in the
mediation sessions and presumably kept itself informed of the
settlement discussions.

                                  - 27 -
exists, from a liberal interpretation of the pleadings, that the

insured is protected by the policy issued, regardless of the final

outcome of the case").    Similarly, a rigorous application of the

waiver    rule   encourages   excess     insurers   to   fulfill   their

responsibilities under the duty to defend, thereby decreasing the

occurrence of costly litigation.       See Solo Cup Co. v. Fed. Ins.

Co., 619 F.2d 1178, 1185 (7th Cir. 1980) (noting that "one of the

basic purposes of" the duty to defend is the "protection of the

insured from the expenses of litigation").

           Unfortunately, Massachusetts case law currently offers

few insights into these issues.15      Our analysis, to some extent,

is also affected by Salvati not raising some arguments that may

have led to a different outcome.       See ante, at 17 (noting, among

other things, that Salvati "does not contend that AIC somehow



     15Nonetheless, Massachusetts courts have found that in cases
of ambiguous language in insurance contracts, the excess carrier
may be required to "drop down" and cover an insured party after a
policyholder enters into a settlement and the full scope of primary
coverage is unavailable (e.g., if the primary insurer is
insolvent). See, e.g., Mass. Bay Transp. Auth. v. Allianz Ins.
Co., 597 N.E.2d 439, 443 (Mass. 1992) (upholding validity of "drop
down" coverage in excess insurance contracts but finding relevant
insurance contract unambiguous); Gulezian v. Lincoln Ins. Co., 506
N.E.2d 123, 124 (Mass. 1987) (stating that an ambiguous insurance
contract "should be read to drop down to provide indemnity coverage
to the extent that [the primary insurer's] insolvent estate does
not"). These cases hint at the willingness of Massachusetts courts
to consider interpreting contractual language establishing an
excess insurer's duty to defend in a broad manner, at least in
some circumstances.

                                - 28 -
waived the right to rely on [the text of the indemnification

provision], perhaps through its continued refusal to defend or

indemnify    the   Underlying   Defendants").     Even    so,   one   would

anticipate    that   when   a   Massachusetts   court    eventually   does

encounter another plaintiff in Salvati's position who raises these

arguments, it will consider the practical effects of its decision

on plaintiffs, insureds, and insurers throughout the Commonwealth.




                                  - 29 -